                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                       Plaintiff,                                   8:18CR336

        v.
                                                          PRELIMINARY ORDER OF
 FRANCIS DALE PEEBLES,                                         FORFEITURE

                       Defendant.


       This matter is before the Court on the government’s Motion for Preliminary Order
of Forfeiture (Filing No. 49). The Court has carefully reviewed the record in this case and
finds as follows:

       1.       On May 2, 2019, defendant Francis Dale Peebles (“Peebles”) pled guilty to
Count I of the Indictment and admitted the Forfeiture Allegation.            Count I of the
Indictment charged Peebles with conspiracy to distribute and possess with intent to
distribute a mixture or substance containing methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1) and 846. The Forfeiture Allegation in the Indictment sought the
forfeiture, pursuant to 21 U.S.C. § 853, of property seized from Peebles on or about
November 16, 2018, including $6,944 in United States currency and the following firearms
(“firearms”):

                a. Hamilton Rifle .22 caliber rifle, Serial#: NONE;
                b. Henry Survival .22 caliber rifle, Serial#: US18910;
                c. Marlin Safety lever action style rifle, Serial#: 101959;
                d. Diamond Back .223 caliber, AR-15 style rifle, Serial #: DB1901617;
                e. Taurus .357 caliber handgun, Serial#: YC286496;
                f. Taurus .45 caliber/410 gauge handgun, Serial#: KR231809;
                g. Hawes Firearm Company .22 caliber revolver, Serial#: 3264212;
                h. Metro .45 caliber handgun, Serial#: A16-01066;
                i. Russian M44 Mosin Nagant Rifle, Serial#: Cl74725; and
                j. Mossberg 12 gauge shotgun, Serial#: V0590340.
The currency and the firearms were seized on the basis that they were used in the
commission of the conspiracy or were derived from proceeds obtained directly or indirectly
as a result of the commission of the conspiracy charged in Count I.

      2.     By virtue of his plea and admission, Peebles forfeits his interest in the $6,944
in United States currency and the firearms and the government should be entitled to
possession of said currency and firearms, pursuant to 21 U.S.C. § 853.

      3.     The government’s Motion for Preliminary Order of Forfeiture should be
granted.

      IT IS ORDERED:
      1.     The government’s Motion for Preliminary Order of Forfeiture (Filing
             No. 49) is granted.

      2.     Based upon the Forfeiture Allegation of the Indictment and Peebles’s guilty
             plea and admission, the government is hereby authorized to seize the $6,944
             in United States currency and the firearms.

      3.     Peebles’s interest in the $6,944 in United States currency and the firearms is
             hereby forfeited to the government for disposition in accordance with the
             law, subject to the provisions of 21 U.S.C. § 853(n)(1).

      4.     The $6,944 in United States currency and the firearms are to be held by the
             government in its secure custody and control.

      5.     Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish for at least
             thirty consecutive days on an official internet government forfeiture site,
             www.forfeiture.gov, notice of this Preliminary Order of Forfeiture, notice of
             publication evidencing the government’s intent to dispose of the property in
             such manner as the Attorney General may direct, and notice that any person,
             other than Peebles, having or claiming a legal interest in any of the subject
             property must file a Petition with the Court within thirty days of the final
             publication of notice or of receipt of actual notice, whichever is earlier.

      6.     The published notice shall state the Petition referred to in Paragraph 5, above,
             shall be for a hearing to adjudicate the validity of the Petitioner’s interest in

                                             2
      the $6,944 in United States currency and the firearms, shall be signed by the
      Petitioner under penalty of perjury, and shall set forth the nature and extent
      of the Petitioner’s right, title, or interest in the $6,944 in United States
      currency and the firearms and any additional facts supporting the Petitioner’s
      claim and the relief sought.

7.    The government may also, to the extent practicable, provide direct written
      notice to any person known to have an interest in the $6,944 in United States
      currency and the firearms as a substitute for published notice as to those
      persons so notified.

8.    Upon adjudication of all third-party interests, this Court will enter a Final
      Order of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will
      be addressed.

Dated this 9th day of May 2019.


                                         BY THE COURT:



                                         Robert F. Rossiter, Jr.
                                         United States District Judge




                                     3
